                 Case 19-51169-BLS              Doc 10        Filed 01/16/20        Page 1 of 19



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

ARSENAL RESOURCES DEVELOPMENT                                                Case No. 19-12347 (BLS)
HOLDINGS 1 LLC,

                                 Reorganized Debtor.                         (Jointly Administered)

ARSENAL RESOURCES LLC and ARSENAL
MIDSTREAM LLC,

                                               Plaintiffs,

                               v.

BAYOU CITY EQUIPMENT, LLC, CAPITAL                                           Adv. Proc. No. 19-51169 (BLS)
FOUNDRY LLC, CLEVELAND BROTHERS
EQUIPMENT CO., INC., COFANO ENERGY
SERVICES, LLC, CROSS COUNTRY
INFRASTRUCTURE SERVICES INC. F/K/A
CROSS-COUNTRY PIPELINE SUPPLY CO.,
INC., DARBY EQUIPMENT COMPANY,
GEOCORR LLC, PIPELINE SUPPLY &
SERVICE, LLC, and UNITED RENTALS (NORTH
AMERICA), INC.

                                            Defendants.

                   ANSWER WITH COUNTERCLAIM AND CROSS-CLAIMS
                    OF CLEVELAND BROTHERS EQUIPMENT CO., INC.

          AND NOW comes Defendant Cleveland Brothers Equipment Co., Inc. (“Cleveland

Brothers”1), by and through its undersigned counsel, and for its Answer to the Complaint in the

above-captioned Adversary Proceeding, states as follows:




          1
          Any capitalized term not defined herein shall have the meaning ascribed to it in the complaint filed in this
adversary proceeding by Plaintiffs Arsenal Resources LLC and Arsenal Midstream LLC.

                                                          1
#56521967 v7
               Case 19-51169-BLS         Doc 10       Filed 01/16/20   Page 2 of 19



                                PRELIMINARY STATEMENT

          1.   Defendant Cleveland Brothers is without information or knowledge sufficient to

admit or deny the allegations of Paragraph 1 of the Complaint, except that the first sentence of

Paragraph 1 purports to summarize the Complaint which speaks for itself. Further, Cleveland

Brothers specifically denies that it was ever privy to any “proposed payment structure” of the

various Defendants’ claims, or of any negotiations or other communications among Defendants

in any effort to reach agreement regarding such payment.

                                 JURISDICTION AND VENUE

          2.   Paragraph 2 of the Complaint is admitted.

          3.   The first sentence of Paragraph 3 of the Complaint states a legal conclusion to

which no response is required. The second sentence of paragraph 3 of the Complaint contains

no allegations of fact and therefore no response is required. Cleveland Brothers consents to the

entry of final orders or judgments to the extent it is determined that the Court, absent consent of

the other parties, cannot enter final orders or judgment consistent with Article III of the United

States Constitution.

          4.   Paragraph 4 of the Complaint is admitted.

          5.   Paragraph 5 of the Complaint states a legal conclusion to which no response is

required.

                                            PARTIES

          6.   Admitted.

          7.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 7 of the Complaint.




                                                  2
#56521967 v7
                Case 19-51169-BLS       Doc 10       Filed 01/16/20   Page 3 of 19



          8.    Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 8 of the Complaint.

          9.    Admitted.

          10.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 10 of the Complaint.

          11.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 11 of the Complaint.

          12.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 12 of the Complaint.

          13.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 13 of the Complaint.

          14.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 14 of the Complaint.

          15.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 15 of the Complaint.

                                        BACKGROUND

          16.   Admitted.

          17.   Admitted in part. It is admitted that the Company and Cofano entered into a

Master Services Agreement; however, Cleveland Brothers is without information or knowledge

sufficient to allow it to admit or deny the amount of money owed by the Company under the

terms of that Master Services Agreement. By way of further answer, Cleveland Brothers is owed

$535,468.06 for equipment and services it provided in connection with the construction of the

Pritt Well Connect Project.


                                                 3
#56521967 v7
                Case 19-51169-BLS        Doc 10       Filed 01/16/20   Page 4 of 19



          18.    Admitted in part. It is admitted that Cleveland Brothers served as an equipment

supplier to Cofano in connection with the construction of the Pritt Well Connect Project;

however, Cleveland Brothers is without information or knowledge sufficient to allow it to admit

or deny whether the other named entities also served as subcontractors to Cofano on the Pritt

Well Connect Project.

          19.    Cleveland Brothers is without information or knowledge sufficient to allow it to

admit or deny whether Cofano filed a West Virginia mechanics lien in the amount state for

money owed by the Company under the terms of that Master Services Agreement and/or work

performed on the Pritt Well Connect Project. By way of further answer, Cleveland Brothers is

owed $535,468.06 for equipment and services it provided in connection with the construction of

the Pritt Well Connect Project.

          20.    Cleveland Brothers admits only that it has given notice of and perfected a West

Virginia mechanics lien in relation to the Pritt Well Connect Project as it has not been paid

$535,468.06 for equipment and services supplied by it which were necessary for the construction

of the Pipeline. With regard to the remaining allegations of the paragraph, Cleveland Brothers is

without information or knowledge sufficient to admit or deny the allegations of Paragraph 20 of

the Complaint.

          21.    Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 21 of the Complaint.

          22.    Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 22 of the Complaint.

          23.    Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 23 of the Complaint.


                                                  4
#56521967 v7
                Case 19-51169-BLS        Doc 10       Filed 01/16/20   Page 5 of 19



          24.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 24 of the Complaint.

          25.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 25 of the Complaint.

          26.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 26 of the Complaint.

          27.   Paragraph 27 of the Complaint states a legal conclusion to which no response is

required. To the extent that a response is otherwise deemed necessary and to the extent that the

allegations can be read to permit the Debtor not to pay the full amount of $535,468.06 owed to

Cleveland Brothers by Cofano, which claims are secured by a perfected and duly noticed

mechanics’ lien on the Debtors’ property, the allegations of the paragraph are denied in their

entirety. By way of further answer, Cleveland Brothers incorporates by reference as if set forth

fully herein its Cross-Claims against the other defendants and its Counterclaim against the

property of the Counterclaim Defendants (as defined below).

                      COUNT I – COMPLAINT FOR INTERPLEADER

          28.   Cleveland Brothers incorporates by reference as if set forth fully herein its

answers to the Paragraphs above.

          29.   Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 29 of the Complaint. By way of further answer, to the extent

that the paragraph states a legal conclusion, no response is required. To the extent that a

response is otherwise deemed necessary, the allegations of the paragraph are denied in their

entirety, except it is admitted that, to the extent any of the Disputed Cofano Funds may be

interpleaded in this action, such funds should be allocated and paid to Cleveland Brothers to the


                                                  5
#56521967 v7
                 Case 19-51169-BLS        Doc 10       Filed 01/16/20   Page 6 of 19



extent of Cleveland Brothers’ claim of $535,468.06 against Cofano, which claim is secured by a

duly noticed and perfected mechanics’ lien on the property of the Counterclaim Defendants (as

defined below).

          30.     Cleveland Brothers is without information or knowledge sufficient to admit or

deny the allegations of Paragraph 30 of the Complaint.

          31.     Paragraph 31 states a legal conclusion to which no response is required. To the

extent that a response is otherwise deemed necessary, the allegations of the paragraph are denied

in their entirety except it is admitted that, to the extent any of the Disputed Cofano Funds may be

interpleaded in this action, such funds should be used satisfy all of Cleveland Brothers’ claim of

$535,468.06 against Cofano, which claim is secured by a duly noticed and perfected mechanics’

lien on the property of the Counterclaim Defendants (as defined below).

          WHEREFORE, Cleveland Brothers respectfully requests that the Court award

Cleveland Brothers $535,468.06 plus costs and such other relief as this Court may deem just and

proper.

 COUNTERCLAIMS FOR DECLARATORY JUDGMENT, 28 U.S.C. § 2201, AGAINST
      ARSENSAL RESOURCES LLC AND ARSENAL MIDSTREAM LLC

                  For its Counterclaims against Plaintiffs (the “Counterclaims”), counterclaim

defendants, Arsenal Resources LLC (“ARL” or “Arsenal”) and Arsenal Midstream LLC

(“AML” and, together with ARL, the “Counterclaim Defendants”), pursuant to 28 U.S.C. §

2201, and Federal Rules of Bankrupt Procedure 7001 and 7013 (incorporating Rule 13(a) and (b)

of the Federal Rules of Civil Procedure), Cleveland Brothers avers as follows:

      JURISDICTION AND VENUE FOR COUNTERLCAIMS AND CROSS-CLAIMS

          1.    Cleveland Brothers hereby incorporates the above paragraphs, as if set forth at

length herein.

                                                   6
#56521967 v7
                 Case 19-51169-BLS          Doc 10        Filed 01/16/20      Page 7 of 19



          2.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. The Counterclaims and Cross-Claims

asserted by Cleveland Brothers herein relate to or arise in the above-referenced bankruptcy cases

of the Debtors under chapter 11 of the United States Bankruptcy Code (the “Bankruptcy

Code”), pending in the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court” or, the “Court”) or otherwise arise under chapter 11 of the Bankruptcy

Code.

          3.   This action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (L), (N),

and (O). Cleveland Brothers consents to the entry of final orders or judgments to the extent it is

determined that the Court, absent consent of the other parties, cannot enter final orders or

judgment consistent with Article III of the United States Constitution.

          4.   Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).


                            BACKGROUND FOR COUNTERCLAIMS

Cleveland Brothers’ Mechanic’s Lien Action Against Counterclaim Defendants

          5.   Prior to the Petition Date, Cleveland Brothers provided equipment to Cofano Energy

Services LLC (“Cofano”), a contractor hired by the Debtors to work on the construction,

installation, and improvement of a pipeline known as the Pritt Well Connect Project, located in

part on the real estate known as tax map and parcel number 47-033-15-351-4, in the Simpson

District of Harrison County, West Virginia (the “Pipeline Property”).2




          2
          The Pipeline Property is more fully described by the Memorandum of Pipeline Right of Way Agreement,
filed on March 14, 2019 at Book 1630, Page 505 and in the Easement Ratification and Agreement, filed May 14,
2019 at Book 1633, Page 933, each of which were filed with the State of West Virginia.
                                                      7
#56521967 v7
                 Case 19-51169-BLS       Doc 10       Filed 01/16/20   Page 8 of 19



          6.   The Counterclaim Defendants, ARL and AML (each of whom are among the so-

called OpCo Debtors under the Plan), have an interest in the Pipeline Property upon which a

mechanic’s lien arising under West Virginia law can be asserted, perfected, and enforced.

Cofano refused to pay Cleveland Brothers for its services, leaving an outstanding balance owed

of no less than $535,468.06.

          7.   On August 27, 2019, Cleveland Brothers filed a timely notice of mechanic’s lien

(including any subsequent suit by Cleveland Brothers to enforce such lien and seek related relief,

the “Mechanic’s Lien Proceeding”) against the Mechanic’s Lien Debtors in the amount of

$535,468.06 (the “Cleveland Brothers’ Mechanic’s Lien”). Pursuant to West Virginia law W.

Va. Code § 38-2-17, the date of the attachment of a mechanic’s lien is the first day the work was

performed, i.e. the first day that Cleveland Brothers’ equipment was provided to Cofano, which

was March 11, 2019.

          8.   Under West Virginia law, Cleveland Brothers has six months, or until approximately

February 27, 2020, to initiate a suit to maintain the perfection of and enforce its mechanic’s lien

in the Debtors’ interest in the Pipeline Property. See W. Va. Code § 38-2-34(a).

          9.   Cleveland Brothers intends timely to file suit (the “Mechanic’s Lien Suit”) to

maintain the perfection of and enforce its mechanic’s lien in accordance with West Virginia law

and seek other related relief.

      Filing, Confirmation and Effective Date of Amended Plan

          10. On the Petition Date of November 8, 2019, the Debtors each filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code. Also on the Petition Date, the Debtors filed

a proposed chapter 11 plan.




                                                  8
#56521967 v7
                Case 19-51169-BLS         Doc 10       Filed 01/16/20   Page 9 of 19



          11. On December 19, 2019, the Bankruptcy Court entered its Order (I) Approving The

Adequacy Of The Disclosure Statement And The Prepetition Solicitation Procedures And (II)

Confirming The First Amended Joint Pre-Packaged Plan Of Reorganization (the “Confirmation

Order”) confirming the Debtor First Amended Joint Pre-Packaged Plan Of Reorganization (the

“Amended Plan”). The Amended Plan and Confirmation Order shall be deemed to be

incorporated into these Counterclaims by reference.

          12. On January 7, 2020, the Effective Date (as defined in the Amended Plan) of the

Amended Plan occurred.

Classification and Description of General Unsecured and Secured Claims Against OpCo

Debtors

          13. Under Article I, Section B.1.112 of the Amended Plan, the Counterclaim Defendants

are among the so-called “OpCo Debtors”.

          14. Article III, Section C.(vi.)(2)(A)-(C) of the Amended Plan purports to leave general

unsecured claims against the OpCo Debtors (Class 6B under the Amended Plan) unimpaired

under section 1124 of the Bankruptcy Code.

          15. Article III, Section C.(vii.)(2)(A)-(C) of the Amended Plan purports to leave other

secured claims against the Debtors, including secured claims against the OpCo Debtors (Class

7A under the Amended Plan) unimpaired under section 1124 of the Bankruptcy Code.

          16. Article III, Section D of the Amended Plan provides, in relevant part, that:

          Holders of Unimpaired Claims . . . shall retain all of their rights under applicable law to
          pursue their Unimpaired Claims in any forum with jurisdiction over the parties.
          Notwithstanding anything to the contrary in the Plan, each Holder of . . . an Allowed
          OpCo General Unsecured Claim, Allowed Other Secured Claim, . . . shall be entitled to
          enforce its rights, in any rights of setoff, in respect of such Unimpaired Claim and the
          Debtors or the Reorganized Debtors, as applicable, until such Unimpaired Claim has been
          either (a) paid in full (i) on terms agreed to between the Holder of such Unimpaired
          Claim and the Debtors or the Reorganized Debtors, as applicable, or (ii) in accordance

                                                   9
#56521967 v7
                Case 19-51169-BLS               Doc 10       Filed 01/16/20         Page 10 of 19



          with the terms and conditions of the applicable documentation or laws giving rise to such
          Unimpaired Claim or (b) otherwise satisfied and disposed of as determined by a court of
          competent jurisdiction.

      Rights of Cleveland Brothers to Deficiency Claim Under Section 1111(b)(1)(A)

          17. Section 1111(b)(1)(A) of the Bankruptcy Code provides, in relevant part, that:

          A claim secured by a lien on property of the estate shall be allowed or disallowed under
          section 502 of this title the same as if the holder of such claim had recourse against the
          debtor on account of such claim, whether or not such holder has such recourse unless –
                  (i) the class of which such claim is a part elects, by at least two-third in amount
          and more than half in number of allowed claims of such claim, applicable of paragraph
          (2) of this subsection; or
                  (ii) such holder does not have such recourse and such property is sold under
          section 363 of this title or is to be sold under the plan.


          18. The Debtors, including the Counterclaim Defendants as OpCo Debtors, retained any

interest that they held in or pertaining to the Pipeline Property and did not sell such property

either under section 363 of the Bankruptcy Code or pursuant to the Amended Plan.

          19. The Holders of claims under Class 7A of the Amended Plan, did not make the

election identified in sections 1111(b)(1)(A)(i) and 1111(b)(2) of the Bankruptcy Code.

          20. Upon information and belief, Cleveland Brothers’ Mechanic’s Lien Claims are in

rem/non-recourse claims as against the Counterclaim Defendants.3

          21. The property of the Counterclaim Defendants subject to the Cleveland Brothers’

Mechanic’s Lien may, upon the enforcement of, and foreclosure upon such lien, be insufficient

to satisfy in full Cleveland Brothers’ claim of $535,468.06 secured by such lien.

          22. Pursuant to Paragraph 68 of the Confirmation Order, “[a]ll parties’ rights and

arguments as to the treatment of Cleveland Brothers’ claims under sections 1124 and 1111(b) of


          3
           Nothing herein is intended to, nor shall it, waive any rights, claims or remedies of Cleveland Brothers
against other parties, including its right to pursue the cross-claims against the defendants asserted herein including
the in personam cross-claims against Cofano.

                                                          10
#56521967 v7
                Case 19-51169-BLS       Doc 10      Filed 01/16/20   Page 11 of 19



the Bankruptcy Code and the Plan, including whether some or all of Cleveland Brothers claims

are entitled to be treated as recourse deficiency claims under section 1111(b)(1)(A) of the

Bankruptcy Code, are reserved in their entirety.”


   COUNTERCLAIMS COUNT I – DECLARATORY JUDGMENT FOR DEFICIENCY
            CLAIM AGAINST COUNTERCLAIM DEFENDANTS

          23. All prior paragraphs of Cleveland Brother’s answer to the Complaint and all prior

paragraphs of these Counterclaims are incorporated herein by reference as if fully set forth

herein.


          32.    Cleveland Brothers has asserted the Cleveland Brothers’ Mechanic’s Lien in the

Mechanic’s Lien Proceeding.

          33.    The Cleveland Brothers’ Mechanic’s Lien is an in rem, non-recourse claim

against the Counterclaim Defendants under applicable non-bankruptcy law.

          34.    The secured portion of the Cleveland Brothers’ Mechanic’s Lien claim against the

Counterclaim Defendants is a Class 7A Claim under the Amended Plan.

          35.    The property of the Counterclaim Defendants against which Cleveland Brothers’

Mechanic’s Lien claim has been asserted was neither sold in the Debtors’ bankruptcy cases

under section 363 of the Bankruptcy Code nor was it to be sold pursuant to the Amended Plan.

          36.    Class 7A under the Amended Plan did not make an effective and enforceable

election under sections 1111(b)(1)(A)(i) and 1111(b)(2) of the Bankruptcy Code.

          37.    To the extent that the court presiding over the Mechanic’s Lien Proceeding orders

that Cleveland Brothers, in the Cleveland Brothers Mechanic’s Lien Proceeding (or any other

proceeding by a court of competent jurisdiction), holds a valid and enforceable mechanic’s lien

against the Property of either or both of the Counterclaim Defendants under applicable non-

                                                 11
#56521967 v7
                Case 19-51169-BLS        Doc 10     Filed 01/16/20    Page 12 of 19



bankruptcy law, Cleveland Brothers shall be deemed to hold an Allowed Class 7A Claim under

the Amended Plan against each such Counterclaim Defendant against whom it holds a valid and

enforceable mechanic’s lien claim, regardless of the value of the lien asserted against each such

Counterclaim Defendant.

          38.    Cleveland Brothers shall be entitled, pursuant to section 1111(b)(1)(A) of the

Bankruptcy Code, to an allowed recourse deficiency claim against each Counterclaim Defendant

against whom it holds a valid and enforceable mechanic’s lien claim, for any portion of

Cleveland Brothers’ claim of $535,486.06 that is not satisfied through the foreclosure upon the

property subject to the Cleveland Brothers’ Mechanic’s Lien (the “Cleveland Brothers’

Deficiency Claim”) and may have such deficiency claim entered as a judgment and enforced by

a non-bankruptcy court of competent jurisdiction including in connection with, and by the court

presiding over, the Mechanic’s Lien Proceeding.

          39.    The Cleveland Brothers’ Deficiency Claim shall be deemed an Allowed Class 6 B

General Unsecured Claim against each Counterclaim Defendant against whom Cleveland

Brothers holds a valid and enforceable mechanic’s lien claim.

          40.    This dispute is ripe for adjudication because Cleveland Brothers is poised to

commence the Mechanic’s Lien Suit seeking to establish and enforce the Cleveland Brothers’

Mechanic’s Lien against the Counterclaim Defendants and the non-bankruptcy court deciding

this issue will need clear guidance on whether Cleveland Brothers will be entitled to a deficiency

judgment under the Bankruptcy Code should the enforcement of such lien(s) yield insufficient

proceeds to satisfy Cleveland Brothers’ claim in full.

                 WHEREFORE, Cleveland Brothers respectfully requests that the Court enter an

Order:


                                                  12
#56521967 v7
               Case 19-51169-BLS       Doc 10     Filed 01/16/20     Page 13 of 19



                  a.   granting a declaratory judgment in favor of Cleveland Brothers on

Cleveland Brothers’ Counterclaim against the Counterclaim Defendants;

                  b.   ordering that, to the extent that a non-bankruptcy court of competent

jurisdiction orders that Cleveland Brothers holds a valid and enforceable mechanic’s lien arising

under non-bankruptcy law against either or both of the Counterclaim Defendants:

                       (i) Cleveland Brothers shall be deemed to hold an Allowed Class 7A

Claim under the Amended Plan against each such Counterclaim Defendant against whom it

holds a valid and enforceable mechanic’s lien claim under applicable non-bankruptcy law,

regardless of the value of the lien asserted against each such Counterclaim Defendant;

                       (ii) Cleveland Brothers shall be entitled, pursuant to section 1111(b)(1)(A)

of the Bankruptcy Code, to an allowed recourse deficiency claim against each Counterclaim

Defendant against whom it holds a valid and enforceable mechanic’s lien claim under applicable

non-bankruptcy law, for any portion of Cleveland Brothers’ claim of $535,486.06 that is not

satisfied through the foreclosure upon the property subject to the Cleveland Brothers’

Mechanic’s Lien;

                       (iii) Cleveland Brothers may have the Cleveland Brothers’ Deficiency

Claim entered as a judgment and enforced by a non-bankruptcy court of competent jurisdiction

including in connection with, and by the court presiding over, the Mechanic’s Lien Proceeding;

                       (iv) the Cleveland Brothers’ Deficiency Claim shall be deemed an

Allowed Class 6 B General Unsecured Claim against each Counterclaim Defendant against

whom such court determines that Cleveland Brothers holds a valid and enforceable mechanic’s

lien claim; and




                                                13
#56521967 v7
                Case 19-51169-BLS        Doc 10      Filed 01/16/20   Page 14 of 19



                        (v) costs and such other relief as this Honorable Court deems just and

appropriate.

                                          CROSS-CLAIMS

                    CROSS-CLAIM COUNT I - BREACH OF CONTRACT
                      AGAINST COFANO ENERGY SERVICES, LLC

          For its Cross-Claims against Defendant Cofano and the other above-captioned

defendants, Defendant/Cross-Plaintiff Cleveland Brothers, pursuant to Rule 13(g) of the Federal

Rules of Civil Procedure, as incorporated by Federal Rule of Bankruptcy Procedure 7013, avers

as follows:

          41.    Cleveland Brothers incorporates the above paragraphs (including those pertaining

to jurisdiction and venue) as if set forth herein at length.

          42.    Upon information and belief, on or about October 29, 2018, Arsenal and Cofano

entered into a contract related to the construction of a pipeline known as the Pritt Well Connect

Project (“Pritt Pipeline”).

          43.    Cofano was a contractor to Arsenal in connection with the construction of the

Pritt Pipeline located on Pipeline Property.

          44.    Cofano engaged Cleveland Brothers to furnish, service, and deliver to Cofano,

certain rental construction equipment for use in the erection and construction of the Pritt Pipeline

as reflected by rental agreements and invoices entered into between Cofano and Cleveland

Brothers.

          45.    Cofano also engaged Cleveland Brothers to furnish, service, and deliver parts and

services for equipment used in the construction of the Pritt Pipeline as reflected by rental

agreements and invoices entered into between Cofano and Cleveland Brothers.



                                                  14
#56521967 v7
                Case 19-51169-BLS         Doc 10     Filed 01/16/20     Page 15 of 19



          46.    Between March 11, 2019, and June 19, 2019, Cofano rented construction

equipment from Cleveland Brothers, and Cofano purchased parts and services for use in the

construction, installation, and improvement of the Pritt Pipeline. A statement summarizing

Cofano’s equipment rentals and purchases of parts and services from Cleveland Brothers is

attached hereto as Exhibit 1.

          47.    As set forth above and as evidenced by the rental agreements and the invoices, a

contract exists between Cleveland Brothers and Cofano pursuant to which Defendant is obligated

to pay Cleveland Brothers $535,468.06 for the rental of equipment and purchase of parts and

services.

          48.    Cleveland Brothers provided the equipment and the parts and services to Cofano,

but Cofano failed to pay.

          49.    Cofano’s failure to pay constitutes a breach of the contract.

          50.    Cofano did not raise any objections to Cleveland Brothers’ invoices.

          51.    Despite repeated demands, Cofano has failed to make payments on the invoices

and owes Cleveland Brothers $535,468.06.

          52.    Cofano is, therefore, in breach of its obligations under the contract.

          53.    As a result of this breach, Cleveland Brothers has suffered damages in excess of

$535,468.06.

          WHEREFORE, Cleveland Brothers respectfully requests that the Court award

Cleveland Brothers $535,468.06 and such other relief as this Court may deem just and proper.

                     CROSS-CLAIM COUNT II UNJUST ENRICHMENT
                      AGAINST COFANO ENERGY SERVICES, LLC

          54.    Cleveland Brothers incorporates the above paragraphs (including those pertaining

to jurisdiction and venue) as if set forth herein at length.

                                                   15
#56521967 v7
                Case 19-51169-BLS        Doc 10      Filed 01/16/20   Page 16 of 19



          55.    In the event Cofano contends that no contractual relationship existed with

Cleveland Brothers, Cleveland Brothers is entitled to recover the outstanding amounts to prevent

Defendant from being unjustly enriched.

          56.    Cleveland Brothers provided equipment rentals, parts and services to Cofano for

which Cleveland Brothers has not been paid.

          57.    Cleveland Brothers has a reasonable expectation to be paid.

          58.    Cofano reasonably should have expected to pay for equipment rentals, parts, and

services that it received.

          59.    It would be inequitable for Cofano to have received the equipment rentals and

parts and obtained the value of services without paying.

          60.    Cleveland Brothers is entitled to collect the outstanding balance from Cofano

under the doctrine of unjust enrichment.

          WHEREFORE, Cleveland Brothers respectfully requests that the Court award

Cleveland Brothers the amount of $535,468.06 and such other relief as this Court may deem just

and proper.

       CROSS-CLAIM COUNT III – DECLARATORY JUDGMENT AGAINST
  COFANO, BAYOU CITY EQUIPMENT, LLC, CAPITAL FOUNDRY LLC, CROSS
    COUNTRY INFRASTRUCTURE SERVICES INC. F/K/A CROSS-COUNTRY
 PIPELINE SUPPLY CO., INC, DARBY EQUIPMENT COMPANY, GEOCORR LLC,
PIPELINE SUPPLY & SERVICE, LLC, AND UNITED RENTALS (NORTH AMERICA),
           INC. (COLLECTIVELY “CROSS-CLAIM DEFENDANTS”)


          61.    Cleveland Brothers incorporates the above paragraphs (including those pertaining

to jurisdiction and venue) as if set forth herein at length.

          62.    As set forth above, valid contracts exists between Cleveland Brothers and Cofano

related to the construction of the Pipeline.

          63.    Cleveland Brothers fully performed its obligations under the contracts.
                                                 16
#56521967 v7
                Case 19-51169-BLS        Doc 10     Filed 01/16/20     Page 17 of 19



          64.    Cofano has yet to pay money due and owing to Cleveland Brothers in the amount

of $535,468.06.

          65.    The last equipment furnished to Cofano was rented on June 19, 2019.

          66.    Within 100 days of the date the last rental equipment was supplied to Cofano,

Cleveland Brothers perfected a Mechanic’s Lien, as identified in the Notices of Mechanic’s Lien,

recorded in Harrison County, West Virginia, on August 17, 2019, at Instrument Number

201900018922, at Book 20, Page 1, and at Instrument Number 201900018923, at Book 20, Page

8, and at Instrument Number 201900018924, at Book 20, Page 15, in the amount of five hundred

thirty-five thousand, four hundred sixty-eight dollars and six cents ($535,468.06). The Notices of

Mechanic’s Lien are attached hereto and incorporated herein by reference as Exhibit 2.

          67.    The notices of the Mechanics Lien were provided to the owner of the property on

August 27, 2019. W.Va. Code 38-2-9.

          68.    The Mechanic’s Lien perfected by Cleveland Brothers has priority over other

liens as set forth in W.Va. Code § 38-2-17.

          69.    Cofano holds two mechanics’ liens against Arsenal and AML in Harrison County,

West Virginia, filed on September 17, 2019, and October 2, 2019.

          70.    Cleveland Brothers’ lien has priority over Cofano’s liens, and any liens of

Cofano’s assignee(s), pursuant to W.Va. Code § 38-2-18.

          71.    Cleveland Brothers has fully complied with all of the applicable provisions of

Chapter 38, Article 2, Section 1, et seq., of the West Virginia Code, as amended, for perfecting

and enforcing its Mechanic’s Liens, including the timely filing of the Notices of Mechanic’s

Lien and this Complaint.




                                                  17
#56521967 v7
                Case 19-51169-BLS         Doc 10    Filed 01/16/20   Page 18 of 19



          72.    No portion of Cleveland Brothers’ Mechanics Lien has been satisfied nor have

any valid defenses been raised thereto.

          73.    Cleveland Brothers is a beneficial owner of a lien against Arsenal’s and AML’s

interest in the above-described real estate in the amount of $535,468.06 by virtue of the

Mechanic’s Liens.

          74.    Cleveland Brothers’ right to $535,468.02 of the $1,371,569.22 which Arsenal and

AML interplead in this adversary proceeding is superior to that of Cofano and its assignees. See

W.Va. Code § 38-2-18.

          75.    In total, Cofano owes the remaining Co-Defendants $304,133, which combined

with its outstanding debt to Cleveland Brothers, totals less than the available funds interpleaded

by Arsenal and AML in this adversary proceeding. (See Arsenal’s Complaint for Interpleader,

¶¶ 20, 21.)

          WHEREFORE, Cleveland Brothers respectfully requests that the Court grant the

following relief:

          a.     declaration that Cleveland Brothers is entitled to payment of $535,468.06 of

the funds that are the subject of the interpleader, together with costs of this action; and

          b.     entry of judgment in favor of Cleveland Brothers in the sum of not less than

$535,468.06 (together with costs) and ordering such portion of the interpleaded funds

forthwith to be paid over to Cleveland Brothers; and,

          c.     such other additional relief as this Honorable Court may deem just and proper.




                                                   18
#56521967 v7
Case 19-51169-BLS   Doc 10   Filed 01/16/20   Page 19 of 19
